PER CURIAM.
Upon consideration of the motion of appellant for dismissal of the appeal herein, as to certain parcels and good cause therefor appearing, it is ordered that said motion be and hereby is granted and that the appeal as to parcels 38, 42, 43, 46, 49, 50, 52, 53, 54, 55, 56, 58, 59, 60, 61, 63, 85, 87, 93, 101, 119 and 294, be and hereby is dismissed, that a decree of dismissal be filed and entered accordingly and that the mandate of this court in this cause as to those certain parcels be forthwith issued by the clerk.